DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 03, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al. (US 2005/0234475) in view of Taylor et al. (US 5,211,129).
As per claim 1, Cordes et al. disclose an RFID tag insertion cartridge in a form of a transponder implanter (10, figure 1), comprising:
a hollow needle in a form of a lancer (16) in which an RFID tag is disposed (figure 1, paragraphs 0042-0043); 

a stop gin in a form of a push rod (4) disposed in the hollow needle for stopping an inward movement of the RFID tag when the needle being withdrawn and so eject the RFID tag (paragraph 0045).
Cordes et al. the instant claimed invention except for the needle being rigid and having an uninterrupted cross-section shape.  Taylor et al. disclose a syringe (36) for implanting identification transponder (32) via a cannula/needle (30), wherein the needle (30) being rigid and having an uninterrupted cross-section shape (figures 3, col. 6, lines 50-60).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the needle (30) as taught by Taylor et al. in the system as disclosed by Cordes et al. for the purpose of implanting/injecting the transponder/RFID tag into a subject.
As per claim 2, Cordes et al. disclose a filing in a form of a lancer puller (18) for removable attachment to an RFID tag insertion tool in a form of 4 lancer barrel (20) operable to move the carriage (paragraphs 0042 and 0045).
As per claim 3, as shown in figures 1-5, Cordes et al. disclose the fitting being configured for uniquely orientating the RFID insertion cartridge with respect to the RFID tag insertion tool when attached thereto (paragraph 0045).
As per claim 6, Cordes et al. disclose an end of the stop pin being for abutting the RFID tag during inserting (paragraph 0043).
As per claim 7, Cordes et al. disclose another end of the stop pin comprises a hook in a form of a pawl (48, paragraph 0045).

needle within a housing (lancer puller 18) when so withdrawn (figure 7).


Allowable Subject Matter
Claims 4-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-25 are allowed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Painchaud et al. (US 2009/0182267) disclose an injection device (10) for injecting an implant (22) via a hollow needle (16) into a body of a subject.
Fluent et al. (US 4,223,674) disclose implant gun comprises a hollow needle (16) for injecting a pellet (26) into a subject.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
August 11, 2021